MEMORANDUM2
Steven Beresford, Ph.D appeals pro se the district court’s order dismissing his action seeking a refund of federal income taxes, penalties, and interest and requesting a permanent injunction. The district court properly rejected as meritless Beresford’s contention that he has no legal obligation to file or pay income taxes because the American income tax system is based upon voluntary compliance. See generally Wilcox v. Commissioner, 848 F.2d 1007, 1008 (9th Cir.1988).
We reject as unavailing Beresford’s contentions on appeal that the district court made a false statement, based its ruling upon a false statement, ignored legal precedent, ignored published statements made by the Internal Revenue Service, ignored published testimony by an IRS official, ignored federal statutes, and violated Beresford’s due process rights to a fair trial.
AFFIRMED.

. This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.